Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 4-7, 13-19, and 21-30 are allowed.
The previous claim objections to claims 1 and 20 have been withdrawn –as necessitated by applicant’s amendments to the impacted claims. 
The previous 35 USC § 112(b) rejection of claim 3 has been withdrawn –as necessitated by applicant’s amendments to the impacted claims.
The terminal disclaimer filed on 3/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10318973 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Though the current claims are very similar to the original claims in the parent application, 15/152,157, the examiner finds it to be reasonable to favorably close prosecution on the instant application. This decision was based upon performing a thorough search, additional consideration of the entire record, further examination of the claims, and in light of the pertinent arts made of record.
The closest prior arts of record consist of US Patent Application Publication “20130019009” to Tremblay et al, and Non-Patent Literature “Location-Based 
The combination of Tremblay and Peterson does not explicitly disclose the combination of limitations directed to clustering the plurality of geolocations for a subsequent determination of an effectiveness of content in driving visits to the geographical areas –together with the remaining limitations of each independent claim.  

Thus, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not reasonably anticipate the claims and does not reasonably render obvious any further modification of the references to a person of ordinary skill in the art.

Dependent claims 4-7, 13-19, and 22-30 being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependency on the corresponding independent claims.

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US PGPub 20110028160 (Roeding et al) discloses detecting a presence of a mobile phone within an enclosed space, transmitting information relating to the presence of the mobile phone within the enclosed space to a server computer, where the server computer processes an award for the presence of the mobile phone within the enclosed space, wherein the award is associated with a user account associated with the mobile phone.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        4/9/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162